Title: John Adams to John Quincy Adams, 29 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Philadelphia May 29. 1794
          
          Yesterday the Senate advised the Appointment of Mr short to Madrid, but there has as yet been no nomination to the Vacancy at the Hague. The Person however is determined on, and the Nomination will probably be made as soon as I am gone homewards— I have but one night and an half more to stay here.
          This Nomination, which is the Result of the Presidents own Observations and Reflections, is as politick, as it is unexpected. It will

be a Proof that Sound Principles in Morals and Government, are cherished by the Executive of the United States and that Study, Science and Literature are recommendations which will not be overlook’d. It will or at least it ought to have in England and Holland more Effect, than any Thing that has been done, except perhaps the Appointment of Mr Jay. It is a Pledge given by the American Cabinet, that they are not Ennemies to a rational form of Government; and that they are not hurried away by a wild Enthusiasm for every unmeaning Cry of Liberty, Republicanism and Equality.— It will be a Serious Trust for the Man appointed. It ought to make a deep Impression on his Mind. Such Trusts are Sacred Things. The Law of Nations, and Diplomatique Researches, should engage his early Attention as well as the Dutch Language: but especially every Thing relative to the Interests of the U. S.— a few Years Spent in the present Grade, will recommend him to Advancement to higher stages and larger Spheres.
          The Interests Views and Motions of the Belligerent Powers, will engage his constant Attention and employ all his sagacity.
          He must come here and read before he goes all Mr shorts & Mr Dumas Letters— He must consult with The President Mr Randolph and Mr Hamilton.
          He must attend a little to his Dress and Person. No Man alive is more Attentive to these Things than the President. neat at least and handsome.
          When he gets to Europe he cannot keep a Coach, nor keep House— Dress is an abominably expensive Article—but he will not run into it I hope.— He may dress and ought to dress as handsomely as any of them: but he ought not to change so often. Economy must be his study and his Practice.
          In his Dispatches he ought to be very cautious, and he ought to employ all the Elegance and Art of his Pen.
          I shall drop hints broken hints from time to time for I have many Things to say.
          Dumas Luzac, Willinks, Vanstaphorst, Crommeline’s &c will be your first Acquaintances: but you must be upon your guard even with them
          Adieu
          
            J. A
          
        